HUNTLEY *, Justice,
concurring specially.
I concur in the result. I object to a series of statutes and regulations which set up a conclusive presumption deeming something to be true which is not true.
I speak of the presumption that the date of the postmark is the same as the date of mailing. Such may have been true at one time, but this record establishes that letters mailed in Weiser do not get postmarked until after transportation to Boise which may on occasion be a day or two later.
The Department should change its regulations to comport with the real life situation instead of setting a trap for the unwary. That is, the regulations should require either physical filing in Boise or filing by registered mail. The date of the registration would in fact be the date of mailing.
I concur in the result only because there is no adequate explanation in this case as to why, if the letter were truly mailed in Weiser on April 10th, it was not postmarked until April 23rd in Boise.

 HUNTLEY, J., concurred in the result and specially concurred prior to his resignation August 7, 1989.